Exhibit 10.2

AGREEMENT

This Agreement is entered into as of November 1, 2011 by and among Advant-e
Corporation, a Delaware corporation (“Advant-e”), Edict Systems, Inc., an Ohio
corporation (“Edict Systems”) and Jon Asian LLC, an Ohio limited liability
company (“Jon Asian”).

WHEREAS Edict and Jon Asian entered into that certain Lease Agreement dated as
of November 1, 2011 (the “Lease”) wherein Jon Asian agreed to rent the building
and land located at 2434 Esquire Drive, Beavercreek, Ohio 45431 (the “Premises”)
to Edict Systems for a period of five (5) years;

WHEREAS Edict Systems is a wholly-owned subsidiary of Advant-e, and the Premises
shall be the principal place of business of Advant-e;

WHEREAS, Jason K. Wadzinski is the sole member of Jon Asian, the President, CEO
and Chairman of the Board of Directors of Advant-e and Edict Systems, and the
owner of more than 54% of the issued and outstanding shares of Advant-e;

WHEREAS, the parties desire to protect the interests of the minority
shareholders of Advant-e;

Now, therefore, for good and valuable consideration, the parties agree as
follows:

1. Edict Systems and Jon Asian agree not to alter or amend in any way the terms
and conditions of the Lease without the prior written approval of Advant-e
acting on behalf of Edict Systems. The parties further agree that Advant-e’s
approval of any amendment to the Lease will require the approval by more than
75% of the shareholders of Advant-e.

2. The parties agree not to alter or amend in any way the terms and conditions
of this Agreement except in a written instrument signed by the parties to this
Agreement that has been approved by more than 75% of the shareholders of
Advant-e.

3. This Agreement shall be construed in accordance with and governed by the law
of the State of Ohio.

The parties have executed this Agreement on February 3, 2012.

JON ASIAN, LLC

 

By:   /s/ Jason K. Wadzinski   Jason K. Wadzinski   Sole Member



--------------------------------------------------------------------------------

EDICT SYSTEMS, INC.

 

By:   /s/ Jason K. Wadzinski   Jason K. Wadzinski   President, CEO and Chairman
of the Board

 

By:   /s/ James E. Lesch   James E. Lesch   Chief Financial Officer and Board
Member

 

ADVANT-E CORPORATION By:   /s/ Jason K. Wadzinski   Jason K. Wadzinski  
President, CEO and Chairman of the Board

 

By:   /s/ James E. Lesch   James E. Lesch   Chief Financial Officer and Board
Member

 

2